In an action inter alia to impress a trust on certain property in favor of the defendant corporation and for an accounting, (1) defendants Kenny Scow Corp., John A. Kenny, Louis Kenny and Marie Cotter appeal from a judgment of the Supreme Court, Kings County, dated July 29, 1975, after a nonjury trial, which, inter alia, ordered defendant John A. Kenny to cease his appropriation of funds of Kenny Scow Corp., from any source, in the form of salary payments, and (2) plaintiff cross-appeals from so much of the judgment as failed to include therein certain provisions which were contained in the judgment submitted to Special Term for signature. Judgment affirmed, without costs. We agree with the main thrust of the decision at Special Term. The Kenny Scow Corp. has not earned profits for a number of years and the only one who has apparently benefited from this situation is defendant John A. Kenny who, for many years, drew a salary from the corporation. The dissolution directed (in the sixth paragraph of the judgment as submitted) was entirely warranted under the facts of this case. (We note that plaintiff incorrectly asserts that said paragraph had been stricken from the proposed judgment submitted to Special Term for signature.) Furthermore, we see no reason to add to or disturb the other provisions of the judgment. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.